NOT FOR PUBLICATION                        FILED
                      UNITED STATES COURT OF APPEALS                      DEC 16 2014
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


ANA DAYSI GONZALEZ-MARAVILLA,                     No. 13-71934

                Petitioner,                       Agency No. A099-678-496

    v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

         Ana Daysi Gonzalez-Maravilla, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her application for asylum and

withholding of removal.       We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence factual findings, Wakkary v. Holder, 558 F.3d

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that Gonzalez-Maravilla

failed to establish that one central reason for the gang members’ interest in her was

her religious beliefs or her membership in a particular social group.   See

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act

“requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”). Thus, in the absence of a nexus to a protected ground,

Gonzalez-Maravilla’s asylum and withholding of removal claims fail.

      PETITION FOR REVIEW DENIED.




                                          2                                   13-71934